Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It cites the second portion of the first electrode which was never mentioned or introduced previously as being part of the first electrode, only the optic piece. Therefore, it is without antecedent basis since it is not clear what the second portion of the first electrode is referring to, or if it is a mix up with that of the optic piece or if it is a typo. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27, 30-35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ose (JP 2011106015).
Regarding claim 25. Ose teaches in figs. 1, 2 an apparatus, comprising: a chamber (film forming chamber 100 [12]) configured to allow at least one gas to flow therethrough (gas goes in thru 135 and out thru 155 [15], figs. 1, 2); a first electrode (2nd electrode 140 [15]) in the chamber (fig. 1 ,2) comprising a first surface, a second surface (top and bottom surfaces of the upper plate section of 140, fig. 2), and a hole extending through the first and second surfaces (fig. 2, exhaust holes 142 thru said surfaces [20]), wherein the first electrode is configured to be non-powered (grounded [15]), and wherein the hole is configured to receive an optic piece (it is noted this recitation does not cite nor implies additional structure; rather it is wholly directed to intended usage of the apparatus, MPEP 2114; one is capable of simply inserting an appropriately sized substrate into one hole as part of an intended use); a second electrode (1st electrode 120 [15]) in the chamber (fig. 1) comprising a first surface and a second surface (top and bottom surfaces of 120 fig. 2), wherein the second electrode is configured to be powered (fig. 1 [15] via RF 200), and wherein the second surface of the second electrode faces the first surface of the first electrode (bottom of 120 faces top of 140 fig. 2).
 	Regarding claim 26. Ose teaches the apparatus of claim 25, further comprising a power supply (HF 200 [15]) configured to apply an electric potential across the first electrode and the second electrode (this is a capacitively coupled/parallel plate system where opposing electrodes create a field to generate plasma between, [2]).
 	Regarding claim 27. Ose teaches the apparatus of claim 25, wherein the first surface of the first electrode and the second surface of the second electrode are separated by a distance of less than 2 cm (it is less than 1cm [21]).
 	Regarding claim 30. Ose teaches a system, comprising: a chamber configured to allow at least one gas to flow therethrough (see claim 25); a first electrode comprising a first surface, a second surface, and a hole extending through the first and second surfaces (claim 25), wherein the first electrode is configured to be non-powered (cl. 25), a second electrode comprising a first surface and a second surface, wherein the second electrode is configured to be powered (cl. 25), and wherein the second surface of the second electrode faces the first surface of the first electrode (cl. 25); an optic piece positioned in the hole in the first electrode (cl. 25), wherein the optic piece includes a first portion that extends beyond the second surface of the first electrode (this does not add further structure to the 
 	Regarding claim 31. Ose teaches the system of claim 30, wherein the optic piece includes a second portion that extends beyond the first surface of the first electrode (as disc in claim 30, an appropriately sized workpiece can be used that extends through both said 1st, 2nd surfaces of 140 as part of an intended use).
 	Regarding claim 32. Ose teaches the system of claim 31, wherein the second portion of the optic piece extends between the first surface of the first electrode and the second surface of the second electrode (as disc in claims 30, 31, e.g. a rod shaped substrate inserted into one of the holes of 140 and extending through and between said surfaces of 140).
 	Regarding claim 33. Ose teaches the system of claim 31, wherein the second portion of the first electrode has a length of less than 1 mm (since the electrodes have a side of 1m or more [21] it must have at least a miniscule sub part/2nd portion that is less than 1 mm).
 	Regarding claim 34. Ose teaches the system of claim 30, further comprising a power supply configured to apply an electric potential across the first electrode and the second electrode (see claim 26).
 	Regarding claim 35. Ose teaches the system of claim 30, wherein the first surface of the first electrode and the second surface of the second electrode are separated by a distance of less than 2 cm (see claim 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ose (JP 2011106015).
 	Regarding claim 28. Ose teaches the apparatus of claim 27, wherein the distance is less than 1 cm (the claimed range is encompassed by Ose, as discussed in previous claims, rendering a prima facie of obviousness).
 	Regarding claim 36. Ose teaches the system of claim 35, wherein the distance is less than 1 cm, see above.
Claim 29, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ose (JP 2011106015) in view of Matsumoto (US 20070227664).
 	Regarding claim 29. Ose teaches the apparatus of claim 25, but does not teach further comprising at least one DC bias control mechanism configured to control at least one condition of at least one of a physical bombardment and an environment of the chamber, however Matsumoto teaches in [84], fig. 15, 16  DC bias control mechanism/98 DC bias source configured to control at least one condition of at least one of a physical bombardment and an environment of the chamber ([84], sputtering to remove deposits on the electrode); it would be obvious to those skilled in the art at invention time to modify Ose to allow removal of build up deposits on the electrode and increase plasma density [84].
 	Regarding claim 37. Ose teaches the system of claim 30, further in view of Matsumoto, teaches comprising at least one DC bias control mechanism configured to control at least one condition of at least one of a physical bombardment and an environment of the chamber (see claim 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718